9. Negotiation of an EU-Andean Community Association Agreement (vote)
- Before the vote on paragraph 1(b):
rapporteur. - (ES) Mr President, in agreement with several groups, I wish to present an oral amendment intended to replace, in the first line of paragraph 1(b), 'the aim', with the phrase: 'some of the aims', and to replace 'is gradually to liberalise trade' with the phrase, 'should be the establishment in time of an advanced free trade area'.
(Parliament accepted the oral amendment)
- Before the vote on paragraph 1(s):
rapporteur. - (ES) Mr President, I would like to table an oral amendment intended to introduce, in the second line of paragraph 1(s), following 'trade liberalisation under', replacing 'competitive conditions', the phrase, 'conditions of justice and mutual benefit based on complementarity and solidarity'.
It is also proposed that the same paragraph should end with 'the parties' economic and trade relations'.
(Parliament adopted the oral amendment)
- Before the vote on paragraph 1(u):
rapporteur. - (ES) This oral amendment is intended to replace 'FTA' in paragraph 1(u) with the expression: 'Euro-Latin American Area of Global Interregional Partnership'.
(Parliament adopted the oral amendment)
- Before the vote on paragraph 1(v):
rapporteur. - (ES) This oral amendment is intended to replace 'FTA' in paragraph 1(v) with the expression: 'Euro-Latin American Area of Global Interregional Partnership'.
(Parliament accepted the oral amendment)
- Before the vote on paragraph 1(x):
rapporteur. - (ES) Mr President, this is the last of the oral amendments and it is intended to replace 'FTA' in paragraph 1(x) with the expression: 'Euro-Latin American Area of Global Interregional Partnership'.
(Parliament accepted the oral amendment)